 

YTB International, Inc.


Severance Compensation Program


 
YTB International, Inc.’s (“YTB”) Board of Directors (“the Board”) has adopted
this severance compensation program (the “Program”) under which specified
officers of YTB would receive compensation if their employment with YTB were
terminated, under circumstances set forth in the Program, within one year after
(or in some cases before) control of YTB changed hands or for termination
without cause. The term of this arrangement will be for a period of two (2)
years with the option of the Board to renew for subsequent two (2) year
intervals.


The beneficiaries of the Program would be designated by the Compensation
Committee and approved by the Board.  The initial beneficiaries of the Program
are included as Attachment A hereto.  The Board would be entitled to add other
officers (including officers of a subsidiary) to the beneficiary group at a
future date, but has no present plans to do so.


The Program would provide lump-sum payments to the beneficiaries following
certain terminations of their employment within one year after a change of
control of YTB including terminations by YTB for any reason other than cause and
terminations by the beneficiary if the beneficiary had good reason to leave
YTB.  Payments would also be made to any beneficiary whose employment similarly
terminated, but before the change of control, if the termination occurred after
commencement of discussions between YTB and a third party that ultimately
resulted in a change of control.  However, in that case, the beneficiary would
receive the payment only if his termination (or the “good reason” giving rise to
his termination) took place at the insistence or upon the suggestion of the
third party.


For purposes of the Program, “cause” is defined as acts which are materially
detrimental to the best interests of YTB and which constitute common law fraud,
a felony or other gross malfeasance.  “Cause” also includes the beneficiary’s
permanent disability.  “Good reason” is a reduction, without the beneficiary’s
consent, of the beneficiary’s duties, responsibilities or base salary, or his
relocation by more than 50 miles, as compared to his duties, responsibilities,
base salary or location of employment immediately before the change of control
(or immediately before commencement of the change-of-control discussions in the
case of termination of employment before the change of control).  Accordingly, a
beneficiary under no circumstances would receive any payment under the Program
if he left YTB without good reason or was terminated for cause.
 

 
 

--------------------------------------------------------------------------------

 

For purposes of the Program, “change of control” is defined as an acquisition of
50% or more YTB’s outstanding voting securities by any person or entity (or
group of persons or entities acting together); a merger or consolidation in
which YTB does not survive as a publicly-held company or YTB’s shareholders
immediately before the merger or consolidation hold less than 50% of the
outstanding voting securities of the surviving corporation immediately after the
merger or consolidation; or a sale of 50% or more of YTB’s assets (as measured
by consolidated book value) except to an entity in which YTB then holds at least
50% of the equity interests.  Only the consummation of such a transaction would
constitute a change of control.  An attempt to effect such a transaction (for
example, a failed or terminated tender offer) would not be a change of control.


Benefits under the Program would consist of a lump-sum cash payment equal to the
beneficiary’s annual base salary rate (excluding all other compensation such as
bonuses and fringe benefits) in effect immediately before the change of control
(or commencement of the change-of-control discussions in the case of termination
of employment before a change of control).  This payment would be in lieu of
other severance benefits to which the beneficiary otherwise might be
entitled.  The beneficiary would also be paid a pro-rated payment of any earned
bonus to the date of the change of control and would be permitted to exercise
all stock options outstanding with the options immediately vested.
 

 
2

--------------------------------------------------------------------------------

 
 

Attachment A


YTB International, Inc.


Severance Compensation Program

 
Beneficiaries as of July 19, 2010 as approved by the Board of Directors:

 
Lloyd Tomer
2 years
   
Scott Tomer
2 years
   
J. Kim Sorensen
2 years
   
R. M. Van Patten
1 year

 

 
3

--------------------------------------------------------------------------------

 